DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement(s) submitted on November 13, 2020 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
3.	Claims 1, 9, and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 2018/0146404 A1) teach a user device capable to connect to an LTE cell and/or a 5G cell (Fig(s).1-2, 5), in view of R1-1713443 (“5G indicator for EN-DC”,  27th Nov-1st Dec 2017) teaches a SIB type 2 with nr indicator (Section 3, page 21), and C4-181081 (“Condition correction for indicating DCNR to SGW/PGW”,  22th -26th Jan 2018) teaches a message architecture with a DCNR bit (Fig.8.133-1, pages 22-23), fail to disclose: “wherein the SIB indicates whether the LTE base station is available to an evolved terrestrial radio access network dual connectivity new radio, and
wherein the restrict DCNR bit is included in an attach accept message received from the LTE base station.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the 
Claims 2-8 are also allowed by virtue of their dependency on claim 1.
Regarding claim 9, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 2018/0146404 A1) teach a user device capable to connect to an LTE cell and/or a 5G cell (Fig(s).1-2, 5), in view of R1-1713443 (“5G indicator for EN-DC”,  27th Nov-1st Dec 2017) teaches a SIB type 2 with nr indicator (Section 3, page 21), and C4-181081 (“Condition correction for indicating DCNR to SGW/PGW”,  22th -26th Jan 2018) teaches a message architecture with a DCNR bit (Fig.8.133-1, pages 22-23), fail to disclose: “wherein the SIB indicates whether the LTE base station is available to an evolved terrestrial radio access network dual connectivity new radio, and
wherein the restrict DCNR bit is included in an attach accept message received from the LTE base station.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 10-12 are also allowed by virtue of their dependency on claim 9.
Regarding claim 13, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 2018/0146404 A1) teach a user device capable to connect to an LTE cell and/or a 5G cell (Fig(s).1-2, 5), in view of R1-1713443 (“5G indicator for EN-DC”,  27th Nov-1st Dec 2017) teaches a SIB type 2 with nr indicator (Section 3, page 21), and C4-181081 (“Condition correction for indicating DCNR to SGW/PGW”,  22th -26th Jan 2018) teaches a message architecture with a DCNR bit (Fig.8.133-1, pages 22-23), fail to disclose: “wherein the SIB indicates whether the LTE base station is available to an evolved terrestrial radio access network dual connectivity new radio, and
wherein the restrict DCNR bit is included in an attach accept message received from the5Application No. 16/521,033 LTE base station.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 14-16 are also allowed by virtue of their dependency on claim 13.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lee et al. (U.S. Patent Application Publication # 2019/0069205 A1) teach “techniques for mode selection and cell selection/reselection procedures in wireless communications systems (e.g., a 4G system and/or a 5G New Radio system).”(Fig.1; Paragraph [0002])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 

Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
July 10, 2021